DETAILED ACTION
1.	 Claims 1-13 and 21 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3. 	Claim 1 has  been amended. 
4. 	New claim 21 has been added. 
Response to Argument
a.         Applicant’s has substantially amended the claim as shown below. 

“generating a confidence map comprising confidence values for each voxel that indicate a consistency of the machine-learned neural network's classification predictions over different network configurations generating a confidence map comprising confidence values for each voxel that indicate a consistency of the machine-learned neural network's classification predictions over different network configurations”.
            It is noted that  the applied prior arts do not teach the added limitation, thus  Applicant argument is persuasive. However, after further search and consideration a new prior art Georgescu et al., (US20160174902 A1) that teach the added limitation. No additional  argument expect the argument mentioned above is presented.  

Continued Examination Under 3 7 CFR 1.114.
5.	A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 11/11/2022 has been entered.

Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.       Claims 1-2, 4, 7-8,10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, US 20100329529 A1 , published on December 30, 2010, in view of Shaoguo; Cui (hereafter Shaoguo), CN 108492297 A published on September 04, 2018, further in view of  Georgescu et al., (hereafter Georgescu), US 20160174902 A1, published on March 06, 2016.

Regarding Claim 1, Feldman  teaches method for characterizing tumor tissue from multi-parametric imaging by a magnetic resonance scanner ([0015] a method of supervised classification for automated prostate cancer detection using integration of MRS, DCE MRI and T2-w MRI dataset.  Wherein MRS, DCE MRI and T2-w MRI are obtained using multi-functional MRI), the method comprising:
scanning a patient by the MR scanner the scanning including structural, diffusion and spectroscopy measurements of the patient ( Claim 134, [0005], [0094],  [0265], [0075]-[0076], ’, A method of combining multiple magnetic resonance imaging protocols to detect cancer sub-clusters in an organ using a dataset containing in vivo high resolution MRI data, wherein the dataset comprises MRS, DCE, DWI, and T2w MRI data). 
the classifying by a machine-learned neural network classifier in response to input of the structural, diffusion, and spectroscopy measurements ([0007], [0013], [0016], Supervised classification for automated prostate cancer detection using Dynamic Contrast Enhanced Magnetic Resonance Imaging (DCE MRI), and also unsupervised classification of a prostate image dataset wherein it is known that  supervised learning, also known as supervised machine learning, is a subcategory of machine learning and artificial intelligence. It is defined by its use of labeled datasets to train algorithms that to classify data or predict outcomes accurately. Supervised classification and unsupervised classifier includes neural network classifier, wherein supervised classification utilize DCE  obtaining a multimodal dataset comprising (DCE and T2-w) MRI images, MRS spectra and histology database; automatically segmenting the prostate boundary on MRI images),
displaying an image of the tumor tissue segmented based on the two classes.
( Fig4, Fig 11 , [0023][0097]  Fig. 4 display (a)-(c) represents the potential cancer locations in blue. Figs. 4(d)-(f) shows classification results for 3 different studies with the cancer voxels shown in blue, while Figs. 4(g)-(i) shows the z-score results, where the z score is used to classify spectra in two classes: malignant and benign, also (see fig. 4(f)). 
It is noted that  Feldman does not specifically teach “classifying the tumor tissue of the patient between two or more classes of tumor type” 
On the other hand, Shaoguo teaches classifying the tumor tissue of the patient between two or more classes of tumor type ([0062] a classification convolutional neural network (CNN) to achieve automatic localization of two-stage hierarchical MRI brain tumors and accurate segmentation of intratumoral structures. First, a fully convolutional network is used. The complete tumor area can be quickly located from the MRI image by the method, and then the complete tumor is further divided into edema area, non-enhanced tumor area, enhanced tumor area and necrotic area by image block classification).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis taught by Shaoguo into Feldman. The suggestion motivation doing so is to allow user of Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions.
However, it is noted that the combination of Feldman  and Shaoguo does not specifically teach “generating a confidence map, comprising confidence values for each voxel that indicate a consistency of the machine-learned neural network's classification predictions over different network configurations ; and displaying an image of the tumor tissue segmented based on the two or more classes and the confidence map.” 

 
On the other hand, Georgescu teaches generating a confidence map comprising confidence values for each voxel that indicate a consistency of the machine-learned neural network's classification predictions over different network configurations ([0043], [0057]-[0059], [0061], teaches  a first, a second and a third deep neural networks designed to carry out classification prediction  based on position-orientation of  3D medical image at voxel levels as discuss below. The first deep neural network evaluate every voxel in the medical image or a subset of voxels in the medical image to calculate the position candidates, calculates a difference vector for each voxel resulting in a predicted center position of the anatomical object calculated for each input voxel, and also calculate a confidence score for each predicted position and a number of predicted positions with the highest confidence 
scores are scores are kept.  Thus,  the network that produce  high confidence score is selected  from the plurality of networks  that form  the first  deep neural network.   Further, the second trained deep neural network can also calculate a confidence score for each predicted image patch and a number of predicted image patches with the highest confidence scores are kept as the position-orientation candidates. The third trained deep neural network can also calculate a confidence score for each predicted image patch, and the image patch with the highest confidence score can then be output as the detection resulted. Confidence map corresponds to  confidence score can then be output as the detection result for the anatomical object.). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of generating a  trained medical image which is obtained by training  a deep neural network operates directly on the voxels  of the  medical image with highest confidence scores  taught by  Georgescu into Feldman.
The suggestion motivation doing so is to allow user of Feldman to generate high quality trained 3D  medical image with high degree of confidence ( maximum probability), since the training is carried out voxel by voxel bases with the highest confidence scores of prediction. 


Regarding claim 2,  Feldman teaches  the scanning comprises scanning with the structural measurements including two or more of T1, T2 ([0001], [0064], [0094], a method of segmenting regions on an in-vivo tissue MRI, comprising the steps of: obtaining a two-dimensional (T1-w or T2-w or DCE) MR image, and Tesla (T) structural T2-w MRI that includes T2-w1 and  T2-w).n using integration of MRS and (T1-w or T2-w or DCE) MRI).

Regarding claim 4,  Feldman teaches  scanning comprises scanning with the spectroscopy measurements (([0005] spectroscopy (MRS) dataset,) including two or more of creatine, lactate, and choline measurements ([0021], [0097], relative peak heights of creatine, choline and citrate within g(u) are measured). 
                       
Regarding claim 7,  Shaoguo  teaches classifying comprises classifying as enhanced, edema, necrosis, and cavity tumor types ([0062], Firstly, the complete tumor region is localized from an MRI image by adopting a full convolution network method, and then the complete tumor is further divided into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis region by adopting an image classification).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis taught by Shaoguo into Feldman.
The suggestion motivation doing so is to allow user of Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions.

Regarding claim 8,  Shaoguo teaches classifying comprises classifying between the two or more classes of tumor type and a class of normal tissue ([0013][0089] [0062]  The tumor localization network is suitable for inputting FLAIR, T1, T1c and T2 four-modality MRI images, and outputs two images of tumor candidate regions and normal tissues. Further a classification convolutional neural network (CNN) to achieve automatic localization of two-stage hierarchical MRI brain tumors and accurate segmentation of intratumoral structures. First, a fully convolutional network is used. The complete tumor area can be quickly located from the MRI image by the method, and then the complete tumor is further divided into edema area, non-enhanced tumor area, enhanced tumor area and necrotic area by image block classification).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis taught by Shaoguo into Feldman.
The suggestion motivation doing so is to allow user of Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions

Regarding claim 10, Feldman teaches co-registering the structural, diffusion (Claim127, [0265], the dataset comprises diffusion weighted (DWI) MRI), and spectroscopy measurements ([0005] spectroscopy (MRS) of the patient prior to the input to the machine-learned classifier ([0094]A supervised classifier is trained using MR images. The images includes diffusion weighted and spectroscopy (MRS) datasets. Given two images, or regions of gray values T1 and T2, the mutual information (MI) between T1 and T2 is an indication of how well the gray values can predict one another. It is normally used for registration and alignment tasks.  Thus, the two images that include  diffusion and spectroscopy dataset registered and  aligned before carry out the training  process using supervised classifier).

Regarding claim 11, Feldman teaches comprising locating the tumor tissue, wherein classifying comprises classifying the tumor tissue and tissue adjacent the tumor tissue without classifying tissue spaced from the tissue adjacent the tumor tissue ([0071], the method of supervised classification for automated prostate cancer detection using T2-weighted Magnetic comprise automatically segmenting the prostate boundary on an MRI image. Thus, the classification based on the region that contain the cancer and the bounder region around the cancerous region). 

Regarding claim 13, Feldman teaches Machine-learned classifier ([0010 ] method of supervised classification for automated cancer detection using Magnetic Resonance Spectroscopy (MRS)) was trained on training data of patches  ([0240], Wherein supervised classification training is based on component analysis (PCA) across patches of pixels) using weighted sampling of normal tissue related to tumor tissue (Figs.2,4(a)-(c), 25 [0107], [0021],  FIG. 2 shows (a) Slice of T2 weighted MR image with overlay of MRS grid G, and  FIGS. 4(a)-(c) shows the potential cancer location volume within G on a single 2D slice of a T2 weighted prostate MR scene for 3 different studies and FIGS. 3 (d)-(f)).  

8.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, US 20100329529 A1 , in view of Shaoguo, CN 108492297, further in view of Georgescu,
US 20160174902 A1, as applied to claim 1 above, and further more in view of  Peopeng; Liang (hereafter Peopeng), CN 107330267 A published on November 7, 2017.

Regarding claim 3: Feldman as modified above discloses the limitations of Claim 1 above, however, they do not teach scanning comprises scanning with the diffusion measurements including two or more of diffusion tensor imaging (DTI) axial diffusivity, DTI fractional anisotropy, DTI mean diffusivity, and diffusion weighted imaging (DWI) BO measurements. This is taught by Peopeng (Abstract, [0009], [0033],  image preprocessing is conducted on a diffusion tensor imaging (106), and diffusion weighted imaging analysis is also conducted (113).  A machine learning is conducted according to the maps (118) which is based on diffusion tensor image and diffusion weighted imaging and training is conducted to generate a classifier (121)).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of generating trained Diffusion tensor imaging (DTI) data and diffusion weighted imaging data using machine learning technique  taught Peopeng into Feldman.
The suggestion motivation doing so is to improve  the efficiency of  the supervised classification method of Feldman by allowing  user of Feldman to generate trained diffusion tensor image data and trained Diffusion-weighted image data, wherein it is known that the Diffusion tensor imaging (DTI) describe  the white matter fibers that connect different parts of the brain, and   Diffusion-weighted imaging (DWI) describe highly cellular tissues or those with cellular swelling exhibit lower diffusion coefficients.

9.       Claims 5-6,9, and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Feldman, US 20100329529 A1 , in view of Shaoguo, CN 108492297, further in view of 
Georgescu, US 20160174902 A1, published on March 06, 2016, as applied to claim 1 above,  and further more in view of Akselrod-Ballin; Ayelet (hereafter Akselrod), US 20190304092 A1 published on 2019-10-03, and filed on March 28, 2018. 

Regarding claim 5, Feldman as modified above discloses the limitations of Claim 1 above, however, they do not teach classifying  supervised and classifying by the machine-learned classifier comprising a fully connected neural network. These are taught by Askelrod, classifying  supervised and classifying by the machine-learned classifier comprising a fully connected neural network ([0008 [0034], a machine learning classifier that  includes weakly supervised classifier and fully supervised classifier, the classifier includes a trained deep CNN (convolutional neural network), wherein the trained deep CNN comprises a first stage including a pretrained CNN, and a second stage comprising a refined fully connected neural network comprising three fully connected layers trained from scratch according to a loss function that considers the one patch of the plurality of patches and back propagates the one patch through the refined fully connected neural network.).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known classifier includes a trained deep CNN (convolutional neural network) taught by Akselrod into Feldman. 
The suggestion motivation doing so is allows user of Feldman to detect distinct features from images all by itself, without any actual human intervention, and also to provide optimal prediction or identification, since CNN has an efficient dense network which performs the prediction or identification.

Regarding claim 6,    Feldman as modified above discloses the limitations of Claim 1 above, however, they do not teach classifying comprises classifying by application of the machine-learned classifier patch-by-patch for different locations from the measurements. This is taught by Akselrod (([0034],  as discuss above in claim 5, the  refined fully connected neural network comprising three fully connected layers trained from scratch according to a loss function that considers the one patch of the plurality of patches and back propagates the one patch through the refined fully connected neural network).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known patch based CNN (convolutional neural network) taught by Akselrod  into Feldman. 
The suggestion motivation doing so is to provide user of Feldman an optimal architecture of a convolutional neural network (CNN), since patch based CNN designed to classify patches of the image as belonging to a specific class and then classify the entire image based on what we've classified the patches.

Regarding claim 9, Feldman teaches classifying comprises classifying by the machine-learned classifier in response to input of the structural (([0094], Tesla (T) structural T2-w MRI that includes T2-w1 and  T2-w), diffusion (Calim127, [0265], the dataset comprises diffusion weighted (DWI) MRI), and spectroscopy measurements ([0005] spectroscopy (MRS) dataset).
However, it is noted that Feldman  does not teach “a normal tissue mask”
On the other hand Akselrod teaches a normal tissue mask ([0016], [0018],  the one patch is back propagated through the deep CNN for updating of the plurality of coefficients of the deep CNN, and processing of non-rectangular regions in the image by masking of certain areas, by excluding patches).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known method of image masking taught by Akselrod into Feldman. 
The suggestion motivation doing so is to allow user of Feldman to optimize a storage space in memory by cutting out unwanted or less relevant section of the image and store only relevant section of the image. 

Regarding claim 12, Feldman as modified above  discloses the limitations of Claim 1 above, however, they do not teach a brain of the patient, and wherein classifying comprises classifying the tumor tissue as brain. This is taught by Akselrod [0054], [0056], methods, and code instructions for training a deep convolutional neural network (CNN) for detecting an indication of likelihood of abnormality for a target anatomical image based on anatomical training images. Wherein abnormality includes abnormality in the brain).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known classifier includes a trained deep CNN (convolutional neural network) taught by Akselrod  into Feldman. The suggestion motivation doing so is allows user of Feldman to detect distinct features from images all by itself, without any actual human intervention, and also to provide optimal prediction or identification, since CNN has an efficient dense network which performs the prediction or identification.

10.      Claim 21  is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, US 20100329529 A1 , in view of Shaoguo, CN 108492297, further in view of Georgescu, US 20160174902 A1, as applied to claim 1 above,  and further more in view of Wagarachchi et al., hereafter (Wagarachchi), “Optimization of Multi-layer Artificial Neural Networks Using Delta Values of Hidden Layers” published in 2013 IEEE.

Regarding claim 21 , Feldman as modified discloses the limitations of Claim 1 above, however, they do not teach wherein for the different network configurations half of the nodes in a hidden layer and their corresponding connections to other nodes are randomly removed from the machine-learned neural network. This is taught by Wagarachchi (page 81 left col. 2nd par., page 83 right col.- page 84 left col., A method designed to identify  hidden layer neurons which can be minimized the error of the training cycle would be significant for modeling hidden layer architecture effectively. Therefore,  it is important  to remove such neurons to prune the hidden layers. Experiments have been conducted to identify the best way to decide the most appropriate neuron to be removed.  For an example, set threshold value for δ of the hidden layers and remove neurons according the defined threshold value. Thus, the threshold value can be selected to remine any number of  hidden layers that includes half of  the hidden layers ).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of  modifying a neural network by identifying  and removing   hidden layer neurons(unimportant neuron)  which can be minimized the error of the training cycle taught by Wagarachchi into Feldman.
The suggestion motivation doing so is  to allow user of Feldman to obtain  a  fewer numbers of neurons in network  with better organization, and a neural network that has improved the speed relative to the back-propagation training(see abstract page 83 right col. lines 12-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793           

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793